                   Case 1:19-cr-00651-LTS Document 463
                                                   464 Filed 01/26/21
                                                             01/27/21 Page 1 of 1




                                            PARKER AND CARMODY, LLP
                                                     ATTORNEYS AT LAW
                                                      850 THIRD AVENUE
                                                          14TH FLOOR
                                                     NEW YORK, N.Y. 10022

      DANIEL S. PARKER                                                                   TELEPHONE: (212) 239-9777
      MICHAEL CARMODY                                                                    FACSIMILE: (212) 239-9175
      CHRISTINA S. COOPER                                                                DanielParker@aol.com




                                                                      January 26, 2021

      By ECF
      Hon. Laura Taylor Swain
      United States District Judge
      Southern District of New York                               MEMO ENDORSED
      500 Pearl Street
      New York, NY 10007

                        Re: United States v. Mircea Constantinescu, as to Cristian Ulmanu
                                                 19 Cr. 651 (LTS)

      Dear Judge Swain:

             I write with the consent of the Government to request an adjournment of the conference
      scheduled for February 9, 2021. The parties are engaged in plea negotiations and believe that it
      would make the most sense to adjourn the conference for approximately six weeks.

               On behalf of the defendant, I consent to the exclusion of time.

               Thank you for your attention to this matter.

The application is granted. The conference is adjourned to March 23,         Respectfully,
2021, at 9:00 a.m. The Court finds pursuant to 18 U.S.C. §3161(h)(7)
(A) that the ends of justice served by an exclusion of the time from
today’s date through March 23, 2021, outweigh the best interests of the
public and the defendant in a speedy trial because of the need for time      Daniel S. Parker
for further discussions and advice in connection with those discussions.     Christina S. Cooper
SO ORDERED.
                                                                             Attorneys for C. Ulmanu
Dated: 1/26/2021                                                             Parker and Carmody, LLP
                                                                             850 Third Avenue
/s/ Laura Taylor Swain                                                       14th Floor
Laura Taylor Swain, USDJ                                                     New York, NY 10022
                                                                             Cell: 917-670-7622
                                                                             DanielParker@aol.com

               Cc: All parties (by ECF)
